DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 1, 3 and 21 have been amended.  Claim(s) 1-4, 6, 8-12 and 15-22 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 20 December 2021, with respect to the rejection of claims 1-4, 6, 8-12 and 19-22 under 35 U.S.C. § 112(b), has been fully considered and is persuasive.
Claim 1 has been amended to recite “a mixture of mannuronic diacids”…”wherein n = 1, 2, 3, 4, 5, 6, 7, 8 and 9”…”and m + m’ = 1 or 2”. The claim is now clearly directed towards a mixture requiring all the mannuronic diacids having an integer of 1, 2, 3, 4, 5, 6, 7, 8 and 9.
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 20 December 2021, with respect to the rejection of claims 3 and 21 under 35 U.S.C. § 112(d), has been fully considered and is persuasive.
Claims 3 and 21 have been amended to depend from claim 1. This is now a proper dependent claim that is not broader than the claim from which it proceeds. 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 20 December 2021, with respect to the rejection of claims 1, 6 and 8-12 under 35 U.S.C. § 103, as being unpatentable over Geng et al., Jiang et al., Azm et al. and Yang et al. has been fully considered and is persuasive.
Claim 1 has been amended to recite “a mixture of mannuronic diacids”…”wherein n = 1, 2, 3, 4, 5, 6, 7, 8 and 9”…”and m + m’ = 1 or 2”. There is no teaching, suggestion or motivation in the art of record to modify the oligomannuronate diacids such that m + m’ = 1 or 2, as now required in present claim 1.
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.
withdrawn, because the present Application has the earlier filing date and is now in condition for allowance. 

Conclusion
Accordingly, claims 1-4, 6, 8-12 and 15-22 (renumbered 1-18) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623